IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

JAMES MASON,

Plaintiff,
Vv. Case No. 3:19-cv-311
NEW CARLISLE FEDERAL JUDGE WALTER H. RICE
SAVINGS BANK, et a/.,
Defendants.

 

DECISION AND ENTRY OVERRULING AS MOOT
DEFENDANT BRIAN SMITH’S MOTION TO DISMISS (DOC. #8)

 

Given that Plaintiff has voluntarily dismissed all claims against Defendant
Brian Smith, Doc. #10, the Court OVERRULES AS MOOT Defendant Brian Smith’s

Motion to Dismiss, Doc. #8.

Date: November 13, 2019 (ites tian
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
